UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6961



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


CRAIG SMITHRICK,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    William M. Nickerson, District Judge.
(CR-94-111-WMN, CA-99-1487-WMN)


Submitted:   December 16, 1999         Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Craig Smithrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Craig Smithrick appeals the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999) and 28

U.S.C. § 2241 (1994).    We have reviewed the record and the district

court’s memorandum and find no reversible error.     Accordingly, we

deny a certificate of appealability and dismiss the appeal from the

denial of the § 2255 motion, and affirm the appeal from the denial

of the § 2241 petition on the reasoning of the district court.   See

United States v. Smithrick, Nos. CR-94-111-WMN; CA-99-1487-WMN (D.

Md. June 23, 1999).     We deny Smithrick’s motion for appointment of

counsel.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                              AFFIRMED IN PART AND DISMISSED IN PART




                                   2